DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Notice of Amendment
	 The Examiner acknowledges the amended claims filed on 08/24/2022. Claims 1, 14-15, have been amended. Additionally, the Examiner notes that claims 16-20 have been omitted from the latest filed claim set, however they will be still addressed in the current office action since Applicant has not indicated that claims 16-20 have been canceled. 
	MPEP 714 states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

	(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.

Response to Arguments
On pages 6-7 of the Applicant’s Remarks, Applicant argues that the claims have been amended to identify “program promotions”, wherein amended claim 1 “identifies a content block as a program promotion advertising a future program”. Applicant further argues that the cited fails teach or suggest the newly amended features.
The Examiner respectfully disagrees because Neumeier discloses a system and method for automated real-time detection and processing of commercials. Specifically, Neumeier uses a series of techniques to determine if a content segment includes an advertisement. For instance, a continuous sequence of frames is checked for length. A suspected advertisement may have a target duration less than 60 or 120 seconds ([0038], [0072], [0092]). Additionally, Neumeier may use a content matching system for matching pixel arrays to a database of known content ([0042]-[0044]). Once identified, the commercial is flagged, such that data associated with the segment is placed in a data store of known advertisements ([0041], [0057], Figs. 3, 5). While Neumeier teaches identifying commercial advertisements, Neumeier fails to explicitly disclose program promotions advertising a future program.
In a similar field of endeavor, Blackketter discloses a system for displaying advertisements for future programming. The system provides a viewer with the option to automatically program a video recorder to record the advertised program ([0010]-[0011], [0032]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a program promotion advertising a future program as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of promoting upcoming programming.
 Therefore, the combination of Neumeier and Blackketter meet the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeier et al. (US Pub. 2014/0282673) in view of Chen (US Pub. 2019/0082231), Blackketter et al. (US Pub. 2005/0196139) and in further view of Konig et al. (US Pub. 2004/0237102), herein referenced as Neumeier, Chen, Blackketter, and Konig, respectively.
Regarding claim 1, Neumeier discloses “An automated process executable by a … server in communication with a video player device over a network ([0036]-[0037], [0107], Fig. 2, i.e., automated real-time detection of commercial messages), the automated process comprising: 
…monitoring the program channel to identify program promotions in the program channel, where the monitoring identifies a content block as a program promotion … in response to the content block meeting a set of criteria ([0036], [0042]-[0044], i.e., television channels are monitored for television commercials) including: 
…the content block has a timespan less than a threshold length ([0038], [0072], [0092], i.e., a continuous sequence of frames is checked for length. A suspected advertisement may have a target duration less than 60 or 120 seconds); 
responsive to identifying the content block as a program promotion, storing indicia of the content block for future identification of the content block…” ([0041], [0057], Figs. 3, 5, i.e., commercials are flagged, such that data associated with the segment is placed in a data store of known advertisements).
Neumeier fails to explicitly disclose streaming a program channel as a video stream from the streaming server to the video player device; and the content block is time adjacent to other commercial content in the program channel.
Chen teaches the technique of streaming a program channel as a video stream from the streaming server to the video player device ([0002], [0012], [0027], Fig. 1, i.e., media device receives content from streaming systems); and the content block is time adjacent to other commercial content in the program channel ([0016], [0053]-[0054], Figs. 3E-F i.e., advertisements sequentially adjacent to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of streaming a program channel as a video stream from the streaming server to the video player device; and the content block is time adjacent to other commercial content in the program channel as taught by Chen, to improve the television advertisement detection system of Neumeier for the predictable result of efficiently distributing content to plurality of users via a widely accessible network and accurately identifying advertisements with confidence.
The combination fails to disclose a program promotion advertising a future program.
Blackketter teaches the technique of providing a program promotion advertising a future program ([0010]-[0011], [0032], i.e., displaying an advertisement for a future television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a program promotion advertising a future program as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of promoting upcoming programming.
The combination still fails to explicitly disclose replacing the program promotion in a second video stream with replacement content in response to identifying the program promotion in the second video stream using the indicia of the content block, wherein the replacement content is selected in response to data associated with a second video player device receiving the second video stream. 
Konig teaches the technique of replacing the program promotion in a second video stream with replacement content in response to identifying the program promotion in the second video stream using the indicia of the content block, wherein the replacement content is selected in response to data associated with a second video player device receiving the second video stream ([0014]-[0015], [0092], [0107]-[0109], [0111]-[0118], [0168], Figs. 4, 6, 9-11, i.e., a remote fingerprint server stores fingerprint data for all known advertisements which periodically updates local fingerprint database of local users for detecting and replacing advertisements with targeted advertising for a plurality of video player devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of replacing the program promotion in a second video stream with replacement content in response to identifying the program promotion in the second video stream using the indicia of the content block, wherein the replacement content is selected in response to data associated with a second video player device receiving the second video stream as taught by Konig, to improve the television advertisement detection system of Neumeier for the predictable result of providing a system that enables the operators of commercial premises to eliminate and substitute advertising of competitors' products and services included in broadcasts shown to guests on their premises ([0010]).
Regarding claim 2, the combination fails to disclose “wherein the set of criteria further includes: the content block determined to include a text banner identifying a future program.”
Blackketter teaches the technique of providing the content block determined to include a text banner identifying a future program ([0010], [0048], i.e., a banner ad for a future television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the content block determined to include a text banner identifying a future program as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of providing less obtrusive advertisements promoting upcoming programming. 
Regarding claim 3, the combination fails to disclose “wherein the set of criteria further includes: the content block determined to include audio or video identifying a future program.”
	Blackketter teaches the technique of providing the content block determined to include audio or video identifying a future program ([0010]-[0011], [0032], i.e., displaying an advertisement for a future television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the content block determined to include audio or video identifying a future program as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of promoting upcoming programming. 
Regarding claim 6, Neumeier discloses “monitoring the program channel to identify future occurrences of the content block in the video stream using the stored indicia of the program promotion.” ([0036], [0049], [0057], i.e., if a sample is matched against a television commercial, promotion or public service announcement already in the ad database 205, then the new instance is removed from the primary television program database 204 by the video segment processor 207 and there is no need to place said matched advertisement again in the ad database).
Regarding claim 10, the combination fails to disclose “wherein the program promotion comprises an advertisement for a future program on the program channel.”
Blackketter teaches the technique of providing wherein the program promotion comprises an advertisement for a future program on the program channel ([0010]-[0011], [0032], i.e., displaying an advertisement for a future television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the program promotion comprises an advertisement for a future program on the program channel as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of promoting upcoming programming.
Regarding claim 11, the combination fails to disclose “wherein the streaming the program channel comprises streaming from a digital video recorder (DVR) that includes a recording of the program channel.”
	Blackketter teaches the technique of providing wherein the streaming the program channel comprises streaming from a digital video recorder (DVR) that includes a recording of the program channel ([0003]-[0004], [0026]-[0027], [0051], Figs. 1-2, i.e., DVR is provided for recording television programming). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the streaming the program channel comprises streaming from a digital video recorder (DVR) that includes a recording of the program channel as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of allowing a viewer to record television programming to watch at a later time.
Regarding claim 13, the combination fails to disclose “wherein the streaming the program channel comprises streaming the program channel as time shifted programming.”
	Blackketter teaches the technique of providing wherein the streaming the program channel comprises streaming the program channel as time shifted programming ([0003]-[0004], [0026]-[0027], [0051], Figs. 1-2, i.e., DVR is provided for recording television programming for later viewing (time-shifted viewing)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the streaming the program channel comprises streaming the program channel as time shifted programming as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of allowing a viewer to record television programming to watch at a later time.
Regarding claim 14, Neumeier discloses “An automated process executable by a … server in communication with a video player device over a network ([0036]-[0037], [0107], Fig. 2, i.e., automated real-time detection of commercial messages), the automated process comprising: 
…monitoring the program channel to identify program promotions in the program channel…where the monitoring identifies a content block as a program promotion … in response to the content block meeting a set of criteria ([0036], [0042]-[0044], i.e., television channels are monitored for television commercials), wherein the set of criteria includes: 
…the content block has a timespan less than a threshold length ([0038], [0072], [0092], i.e., a continuous sequence of frames is checked for length. A suspected advertisement may have a target duration less than 60 or 120 seconds); and 
…responsive to identifying the content block as a program promotion, storing indicia of the content block for future identification of the program promotion; monitoring the program channel to identify a second occurrence of the of the content block using the stored indicia of the content block…” ([0036], [0041], [0049], [0057], Figs. 3, 5, i.e., commercials are flagged, such that data associated with the segment is placed in a data store of known advertisements. If a sample is matched against a television commercial, promotion or public service announcement already in the ad database 205, then the new instance is removed from the primary television program database 204 by the video segment processor 207 and there is no need to place said matched advertisement again in the ad database).
Neumeier fails to explicitly disclose streaming a program channel as a video stream from the streaming server to the video player; and the content block is time adjacent to previously identified commercial content in the program channel.
Chen teaches the technique of streaming a program channel as a video stream from the streaming server to the video player device ([0002], [0012], [0027], Fig. 1, i.e., media device receives content from streaming systems); and the content block is time adjacent to previously identified commercial content in the program channel ([0016], [0053]-[0054], Figs. 3E-F i.e., advertisements sequentially adjacent to each other). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of streaming a program channel as a video stream from the streaming server to the video player; and the content block is time adjacent to previously identified commercial content in the program channel as taught by Chen, to improve the television advertisement detection system of Neumeier for the predictable result of efficiently distributing content to plurality of users via a widely accessible network and accurately identifying advertisements with confidence.
The combination fails to disclose a program promotion advertising a program. 
Blackkketter teaches the technique of providing a program promotion advertising a program ([0010], [0048], i.e., a banner ad for a future television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a program promotion advertising a program as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of providing less obtrusive advertisements promoting upcoming programming.
The combination still fails to explicitly disclose replacing the second occurrence of the content block in a second video stream to a second video player device with replacement commercial content in response to identifying the second occurrence and in response to the program having aired, wherein the replacement content is selected based on data associated with a second video player device receiving the second video stream.
Konig teaches the technique of replacing the second occurrence of the content block in a second video stream to a second video player device with replacement commercial content in response to identifying the second occurrence and in response to the program having aired, wherein the replacement content is selected based on data associated with a second video player device receiving the second video stream ([0014]-[0015], [0092], [0107]-[0109], [0111]-[0118], [0168], Figs. 4, 6, 9-11, i.e., a remote fingerprint server stores fingerprint data for all known advertisements which periodically updates local fingerprint database of local users for detecting and replacing advertisements with targeted advertising for a plurality of video player devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of replacing the second occurrence of the content block in a second video stream to a second video player device with replacement commercial content in response to identifying the second occurrence and in response to the program having aired, wherein the replacement content is selected based on data associated with a second video player device receiving the second video stream as taught by Konig, to improve the television advertisement detection system of Neumeier for the predictable result of providing a system that enables the operators of commercial premises to eliminate and substitute advertising of competitors' products and services included in broadcasts shown to guests on their premises ([0010]).
Regarding claim 15, Neumeier discloses “A … server in communication with a video player device over a network, the … server comprising a processor and a memory, wherein the processor is configured to perform an automated process by executing digital instructions stored in the memory ([0036]-[0037], [0105], [0107], Fig. 2, i.e., automated real-time detection of commercial messages), wherein the automated process comprises: 
…monitoring the program channel to identify program promotions in the program channel, where the monitoring identifies a content block as a program promotion… in response to the content block meeting a set of criteria ([0036], [0042]-[0044], i.e., television channels are monitored for television commercials), and where the set of criteria includes: 
…the content block has a timespan less than a threshold length ([0038], [0072], [0092], i.e., a continuous sequence of frames is checked for length. A suspected advertisement may have a target duration less than 60 or 120 seconds); and 
responsive to identifying the content block as a program promotion, storing indicia of the content block for future identification of the content block.” ([0041], [0057], Figs. 3, 5, i.e., commercials are flagged, such that data associated with the segment is placed in a data store of known advertisements).
Neumeier fails to explicitly disclose streaming a program channel as a video stream from the streaming server to the video player device; and the content block is time adjacent to other commercial content in the program channel.
Chen teaches the technique of streaming a program channel as a video stream from the streaming server to the video player device ([0002], [0012], [0027], Fig. 1, i.e., media device receives content from streaming systems); and the content block is time adjacent to other commercial content in the program channel ([0053]-[0054], Figs. 3E-F i.e., advertisements sequentially adjacent to each other).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of streaming a program channel as a video stream from the streaming server to the video player device; and the content block is time adjacent to other commercial content in the program channel as taught by Chen, to improve the television advertisement detection system of Neumeier for the predictable result of efficiently distributing content to plurality of users via a widely accessible network and accurately identifying advertisements with confidence.
The combination fails to disclose a program promotion that advertises a program. 
Blackkketter teaches the technique of providing a program promotion that advertises a program ([0010], [0048], i.e., a banner ad for a future television program). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a program promotion that advertises a program as taught by Blackketter, to improve the television advertisement detection system of Neumeier for the predictable result of providing less obtrusive advertisements promoting upcoming programming.
The combination still fails to explicitly disclose replacing the program promotion in a second video stream with replacement content in response to identifying the program promotion in the second video stream using the indicia of the content block, wherein the replacement content is selected in response to data associated with a second video player device receiving the second video stream.
Konig teaches the technique of replacing the program promotion in a second video stream with replacement content in response to identifying the program promotion in the second video stream using the indicia of the content block, wherein the replacement content is selected in response to data associated with a second video player device receiving the second video stream ([0014]-[0015], [0092], [0107]-[0109], [0111]-[0118], [0168], Figs. 4, 6, 9-11, i.e., a remote fingerprint server stores fingerprint data for all known advertisements which periodically updates local fingerprint database of local users for detecting and replacing advertisements with targeted advertising for a plurality of video player devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of replacing the program promotion in a second video stream with replacement content in response to identifying the program promotion in the second video stream using the indicia of the content block, wherein the replacement content is selected in response to data associated with a second video player device receiving the second video stream as taught by Konig, to improve the television advertisement detection system of Neumeier for the predictable result of providing a system that enables the operators of commercial premises to eliminate and substitute advertising of competitors' products and services included in broadcasts shown to guests on their premises ([0010]).
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2. 
	Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.

Claims 4-5, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeier in view of Chen, Blackketter, Konig, and in further view of Kalampoukas et al. (US Pub. 2019/0191217), herein referenced as Kalampoukas.
	Regarding claim 4, the combination fails to disclose “wherein the set of criteria further includes: the content block determined to include content first detected within a preceding time period less than a threshold time period.”
	Kalampoukas teaches the technique of providing the content block determined to include content first detected within a preceding time period less than a threshold time period ([0030], i.e., performing additional audio/video analysis of the preceding 1-2 minutes to determine if any commercials potentially aired immediately preceding the detected known commercial). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the content block determined to include content first detected within a preceding time period less than a threshold time period as taught by Kalampoukas, to improve the television advertisement detection system of Neumeier for the predictable result of identifying unknown commercials directly from the video stream the first time that they are aired or streamed to update an ad database quickly ([0009]).
Regarding claim 5, the combination fails to disclose “wherein the set of criteria further includes: the content block determined to occur in a timeslot in the program channel identified as previously containing a program promotion.”
	Kalampoukas teaches the technique of providing the content block determined to occur in a timeslot in the program channel identified as previously containing a program promotion ([0002], [0007], [0023], Fig. 2, i.e., commercials are identified to occur during commercial breaks). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the content block determined to occur in a timeslot in the program channel identified as previously containing a program promotion as taught by Kalampoukas, to improve the television advertisement detection system of Neumeier for the predictable result of identifying unknown commercials directly from the video stream the first time that they are aired or streamed to update an ad database quickly ([0009]).
	Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
	Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.

Claims 7, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeier in view of Chen, Blackketter, Konig, and in further view of Thielen et al. (US Pub. 2021/0133814) herein referenced as Thielen. 
Regarding claim 7, the combination fails to disclose “replacing at least one identified future occurrence of the content block in the video stream with replacement commercial content.”
Thielen teaches the technique of replacing at least one identified future occurrence of the content block in the video stream with replacement commercial content ([0004], [0008], [0016], [0041], i.e., detecting instances of presentation of a particular ad meeting a threshold and dynamically replacing the ad). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of replacing at least one identified future occurrence of the content block in the video stream with replacement commercial content as taught by Thielen, to improve the television advertisement detection system of Neumeier for the predictable result of preventing an ad from being presented too many times to the point that presentation of the ad becomes monotonous and counter-productive ([0003]).
Regarding claim 12, the combination fails to disclose “wherein the streaming the program channel comprises streaming the program channel as linear programming as received from a content source.”
Thielen teaches the technique of providing wherein the streaming the program channel comprises streaming the program channel as linear programming as received from a content source ([0034], [0044], i.e., a media stream could be a linear broadcast of a television channel). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the streaming the program channel comprises streaming the program channel as linear programming as received from a content source as taught by Thielen, to improve the television advertisement detection system of Neumeier for the predictable result of providing regularly scheduled programming to the viewer. 
Regarding claim 20, Neumeier discloses “wherein the automated process further comprises: monitoring the program channel to identify future occurrences of the content block in the video stream using the stored indicia of the program promotion…” ([0036], [0049], [0057], i.e., if a sample is matched against a television commercial, promotion or public service announcement already in the ad database 205, then the new instance is removed from the primary television program database 204 by the video segment processor 207 and there is no need to place said matched advertisement again in the ad database).
The combination fails to disclose replacing at least one identified future occurrence of the content block in the video stream with replacement commercial content.
Thielen teaches the technique of replacing at least one identified future occurrence of the content block in the video stream with replacement commercial content ([0004], [0008], [0016], [0041], i.e., detecting instances of presentation of a particular ad meeting a threshold and dynamically replacing the ad). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of replacing at least one identified future occurrence of the content block in the video stream with replacement commercial content as taught by Thielen, to improve the television advertisement detection system of Neumeier for the predictable result of preventing an ad from being presented too many times to the point that presentation of the ad becomes monotonous and counter-productive ([0003]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeier in view of Chen, Blackketter, Konig, Thielen, and in further view of Riedl (US Pub. 2016/0219322), herein referenced Riedl.
Regarding claim 8, the combination fails to disclose “wherein the replacement commercial content is selected based at least in part on demographics of a user.”
	Riedl teaches the technique of providing wherein the replacement commercial content is selected based at least in part on demographics of a user (Abstract, [0003], [0029]-[0030], Fig. 1, i.e., targeted substitute advertisements are selected based on demographic data of subscribers). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the replacement commercial content is selected based at least in part on demographics of a user as taught by Riedl, to improve the television advertisement detection system of Neumeier for the predictable result of providing a high level of accuracy in targeting advertisements ([0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeier in view of Chen, Blackketter, Konig, Thielen, and in further view of Smith (US Pub. 2006/0277569) and Madhavan et al. (US Pub. 2008/0255935), herein referenced as Smith and Madhavan, respectively.
	Regarding claim 9, the combination fails to disclose “wherein the replacement commercial content is selected based at least in part on a time and date of the streaming of the program channel to the video player device.”
	Smith teaches the technique of providing commercial content is selected based at least in part on a time … of the streaming of the program channel to the video player device ([0004], [0033], [0045], [0057], Fig. 4, i.e., target advertisement is based on a time of day and a day of the week). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing commercial content is selected based at least in part on a time …of the streaming of the program channel to the video player device as taught by Smith, to improve the television advertisement detection system of Neumeier for the predictable result of providing effective targeting of advertising content and efficient use of advertising expenses ([0004]).
	The combination still fails to explicitly disclose selecting advertising content based on the date. 
	Madhavan teaches the technique of selecting advertising content based on the date ([0014], [0054]-[0056], i.e., targeting of advertisements based on a temporal indicator such as date). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of selecting advertising content based on the date as taught by Madhavan, to improve the television advertisement detection system of Neumeier for the predictable result of providing relevant targeted advertisements that are more likely to appeal to the user. 
	Therefore, the combination teaches “wherein the replacement commercial content is selected based at least in part on a time and date of the streaming of the program channel to the video player device.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 26, 2022